180 S.W.3d 513 (2005)
STATE of Missouri, Respondent,
v.
Curtis BELL, Defendant/Appellant.
No. ED 84913.
Missouri Court of Appeals, Eastern District, Division Three.
December 27, 2005.
Jo Ann Rotermund, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Daniel N. McPherson and Dora A. Fitcher, Asst. Attys. Gen., Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY and BOOKER T. SHAW, JJ.

ORDER
The defendant, Curtis E. Bell, appeals the judgment entered upon his convictions by a jury for first-degree assault, Section 565.050 RSMo.2000, and armed criminal action, Section 571.015 RSMo.2000. We have reviewed the parties' briefs and the record on appeal. We find no error. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties, however, have been furnished with a memorandum, for their information only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).